DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 17-20 recite a “computer-readable storage medium” in, e.g., claim 17 line 1. The specification discloses “Computer-readable media includes at least two types of computer-readable media, namely computer-readable storage media and communications media… Computer- readable storage media includes… non-transmission medium that can be used to store information for access by a computing device. In contrast, communication media may embody computer-readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave, or other transmission mechanism. As defined herein, computer-readable storage media do not include communication media” (spec., [0089]). 
In light of the specification, the examiner interprets the computer-readable storage medium does not encompass transitory signals per se. According, claims 17-20 are not rejected under 35 USC §101 for not falling within at least one of the four categories of patent eligible subject matter. However, for clarity purposes, it is recommended to amend the claims to recite a non-transitory computer-readable storage medium. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over CURINGTON, US 20150220812 A1 (hereinafter “Curington”) in view of Kikuchi et al., US 20200118027 A1 (hereinafter “Kikuchi”).

Claim 1: Curington teaches a method implemented by a computing host, the method comprising:
obtaining a contraction tree associated with a network, wherein a plurality of vertices and edges of the contraction tree correspond to a set of nodes and indices of the network, respectively (Curington, [Fig. 4b], [Fig. 7a], [Fig. 7b], [0067] note When a logical tree is generated following the hierarchical clustering, after each point-pair contraction, the logical tree is updated as a result of the contraction of the point-pair such that the remaining point-pairs that are affected by the contraction reflect the result of the contraction. By way of example, FIG. 7a illustrates a tree representation of the result of an exemplary first contraction of point-pair RP2-RP4 of FIG. 4b, [0068] note FIG. 7b then illustrates a tree representation of the result of an exemplary second contraction of the tree illustrated in FIG. 4b);
iteratively performing operations until a termination condition is satisfied, the operations including (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met):
selecting a sub-graph of the contraction tree (Curington, [Fig. 3], [Fig. 4a], [Fig. 4b], [0058] note The initial root cluster (C1) includes all of the points in the set to be simplified. Each sub-cluster (C2 to C17) then includes a subset of the points that are part of the initial root cluster (C1); i.e. sub-clusters read on sub-graphs, [0065] note the tree representation of FIG. 4b effectively illustrates an example of a logical tree in which the nodes are the representative points (RPn) of each cluster);
replacing the sub-graph with a local optimal sub-graph; and obtaining an optimized contraction tree including the local optimal sub-graph; and outputting the optimized contraction tree (Curington, [Fig. 5], [0062] note FIG. 5 is a flow diagram illustrating an example of a process that could occur for each point-pair contraction. For the point-pair to be contracted (i.e. the point-pair with the lowest contraction error metric), a replacement point is generated that will replace both points in the point-pair (S5-1). Then, in order to update the remaining point-pairs to reflect the result of the contraction, any other point-pairs that include either of the points that are included in the contracted point-pair are identified (S5-2), and these identified point-pairs are updated to include the replacement point generated as a result of the contraction (i.e. in place of the point that was involved in the contraction) (S5-3). Then, for each of the point-pairs that are updated to include the replacement point resulting from the contraction, the contraction error metric is recalculated using the replacement point (S5-4)).
Curington does not explicitly teach a tensor network.
However, Kikuchi teaches this (Kikuchi, [0029] note Deep Tensor is a type of deep learning technology in which tensors (graph information) are used as input. With Deep Tensor, not only learning for a neural network is performed but also sub-graph structures (hereinafter also referred to as sub-graphs or sub-structures) that contribute to identification are automatically extracted, [0030] note In Deep Tensor, deep learning is performed by inputting the core tensor into a neural network and the core tensor is optimized to be close to a target core tensor by employing an extended backpropagation algorithm. At this time, when the core tensor is expressed as a graph, the graph represents sub-structures in which features are concentrated, [0046] note the learning unit 132 performs tensor decomposition on the particular training data of the first to third training data and generates core tensors (sub-graph structures)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the tree point-pair contraction of Curington with the tensor decomposition of Kikuchi according to known methods (i.e. generating a contraction core tensors (sub-graph structures)). Motivation for doing so is that the identification accuracy of machine learning model is improved (Kikuchi, [0033]).

Claim 2: Curington and Kikuchi teach the method of claim 1, wherein replacing the sub-graph with a local optimal sub- graph further comprises:
reconstructing the sub-graph; computing a contraction cost of the reconstructed sub-graph; determining that the contraction cost of the reconstructed sub-graph is less than a preset threshold; and setting the reconstructed sub-graph as the local optimal sub-graph (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met. By way of example, the stop criteria could comprise one or more of the following: [0091] i. a predefined percentage reduction threshold, wherein the number of points in the set is reduced until this percentage reduction threshold is reached).

Claim 3: Curington and Kikuchi teach the method of claim 2, wherein the contraction cost of the reconstructed sub- graph is determined based at least in part on a number of nodes in the reconstructed sub- graph and the indices associated with the number of nodes (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met. By way of example, the stop criteria could comprise one or more of the following… [0092] ii. a predefined maximum number of points threshold, wherein the number of points in the set is reduced until the number of points in the reduced set is equal to or less than the threshold maximum number of points).

Claim 4: Curington and Kikuchi teach the method of claim 2, wherein the contraction cost of the reconstructed sub- graph includes at least one of a computation cost or a storage cost (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met. By way of example, the stop criteria could comprise one or more of the following… [0093] iii. a predefined maximum file size threshold, wherein the number of points in the set is reduced until the (data) size/volume of the reduced set of points is equal to or less than the threshold maximum file size).

Claim 9: Curington and Kikuchi teach the method of claim 1, wherein the sub-graph is a randomly selected connected sub-graph (Kikuchi, [0032] note generating pseudo training data by attaching a randomly generated sub-graph 14 to the graph with attack 10 that serves as training data).

Claim 10: Curington teaches a system comprising: one or more processors, and memory communicatively coupled to the one or more processors, the memory storing computer-executable modules executable by the one or more processors that, when executed by the one or more processors, perform actions including:
obtaining a contraction tree associated with a network, wherein a plurality of vertices and edges of the contraction tree correspond to a set of nodes and indices of the network, respectively (Curington, [Fig. 4b], [Fig. 7a], [Fig. 7b], [0067] note When a logical tree is generated following the hierarchical clustering, after each point-pair contraction, the logical tree is updated as a result of the contraction of the point-pair such that the remaining point-pairs that are affected by the contraction reflect the result of the contraction. By way of example, FIG. 7a illustrates a tree representation of the result of an exemplary first contraction of point-pair RP2-RP4 of FIG. 4b, [0068] note FIG. 7b then illustrates a tree representation of the result of an exemplary second contraction of the tree illustrated in FIG. 4b);
iteratively performing operations until a termination condition is satisfied, the operations including (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met):
selecting a sub-graph of the contraction tree (Curington, [Fig. 3], [Fig. 4a], [Fig. 4b], [0058] note The initial root cluster (C1) includes all of the points in the set to be simplified. Each sub-cluster (C2 to C17) then includes a subset of the points that are part of the initial root cluster (C1); i.e. sub-clusters read on sub-graphs, [0065] note the tree representation of FIG. 4b effectively illustrates an example of a logical tree in which the nodes are the representative points (RPn) of each cluster);
replacing the sub-graph with a local optimal sub-graph; and obtaining an optimized contraction tree including the local optimal sub-graph; and outputting the optimized contraction tree (Curington, [Fig. 5], [0062] note FIG. 5 is a flow diagram illustrating an example of a process that could occur for each point-pair contraction. For the point-pair to be contracted (i.e. the point-pair with the lowest contraction error metric), a replacement point is generated that will replace both points in the point-pair (S5-1). Then, in order to update the remaining point-pairs to reflect the result of the contraction, any other point-pairs that include either of the points that are included in the contracted point-pair are identified (S5-2), and these identified point-pairs are updated to include the replacement point generated as a result of the contraction (i.e. in place of the point that was involved in the contraction) (S5-3). Then, for each of the point-pairs that are updated to include the replacement point resulting from the contraction, the contraction error metric is recalculated using the replacement point (S5-4)).
Curington does not explicitly teach a tensor network.
However, Kikuchi teaches this (Kikuchi, [0029] note Deep Tensor is a type of deep learning technology in which tensors (graph information) are used as input. With Deep Tensor, not only learning for a neural network is performed but also sub-graph structures (hereinafter also referred to as sub-graphs or sub-structures) that contribute to identification are automatically extracted, [0030] note In Deep Tensor, deep learning is performed by inputting the core tensor into a neural network and the core tensor is optimized to be close to a target core tensor by employing an extended backpropagation algorithm. At this time, when the core tensor is expressed as a graph, the graph represents sub-structures in which features are concentrated, [0046] note the learning unit 132 performs tensor decomposition on the particular training data of the first to third training data and generates core tensors (sub-graph structures)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the tree point-pair contraction of Curington with the tensor decomposition of Kikuchi according to known methods (i.e. generating a contraction core tensors (sub-graph structures)). Motivation for doing so is that the identification accuracy of machine learning model is improved (Kikuchi, [0033]).

Claim 11: Curington and Kikuchi teach the system of claim 10, wherein replacing the sub-graph with a local optimal sub- graph further comprises:
reconstructing the sub-graph; computing a contraction cost of the reconstructed sub-graph; determining that the contraction cost of the reconstructed sub-graph is less than a preset threshold; and setting the reconstructed sub-graph as the local optimal sub-graph (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met. By way of example, the stop criteria could comprise one or more of the following: [0091] i. a predefined percentage reduction threshold, wherein the number of points in the set is reduced until this percentage reduction threshold is reached).

Claim 12: Curington and Kikuchi teach the system of claim 11, wherein the contraction cost of the reconstructed sub- graph includes at least one of a computation cost or a storage cost (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met. By way of example, the stop criteria could comprise one or more of the following… [0093] iii. a predefined maximum file size threshold, wherein the number of points in the set is reduced until the (data) size/volume of the reduced set of points is equal to or less than the threshold maximum file size).

Claim 16: Curington and Kikuchi teach the system of claim 10, wherein the sub-graph is a randomly selected connected sub-graph (Kikuchi, [0032] note generating pseudo training data by attaching a randomly generated sub-graph 14 to the graph with attack 10 that serves as training data).

Claim 17: Curington teaches a computer-readable storage medium storing computer-readable instructions executable by one or more processors of a video compression system, that when executed by the one or more processors, cause the one or more processors to perform actions comprising:
obtaining a contraction tree associated with a network, wherein a plurality of vertices and edges of the contraction tree correspond to a set of nodes and indices of the network, respectively (Curington, [Fig. 4b], [Fig. 7a], [Fig. 7b], [0067] note When a logical tree is generated following the hierarchical clustering, after each point-pair contraction, the logical tree is updated as a result of the contraction of the point-pair such that the remaining point-pairs that are affected by the contraction reflect the result of the contraction. By way of example, FIG. 7a illustrates a tree representation of the result of an exemplary first contraction of point-pair RP2-RP4 of FIG. 4b, [0068] note FIG. 7b then illustrates a tree representation of the result of an exemplary second contraction of the tree illustrated in FIG. 4b);
iteratively performing operations until a termination condition is satisfied, the operations including (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met):
selecting a sub-graph of the contraction tree (Curington, [Fig. 3], [Fig. 4a], [Fig. 4b], [0058] note The initial root cluster (C1) includes all of the points in the set to be simplified. Each sub-cluster (C2 to C17) then includes a subset of the points that are part of the initial root cluster (C1); i.e. sub-clusters read on sub-graphs, [0065] note the tree representation of FIG. 4b effectively illustrates an example of a logical tree in which the nodes are the representative points (RPn) of each cluster);
replacing the sub-graph with a local optimal sub-graph; and obtaining an optimized contraction tree including the local optimal sub-graph; and outputting the optimized contraction tree (Curington, [Fig. 5], [0062] note FIG. 5 is a flow diagram illustrating an example of a process that could occur for each point-pair contraction. For the point-pair to be contracted (i.e. the point-pair with the lowest contraction error metric), a replacement point is generated that will replace both points in the point-pair (S5-1). Then, in order to update the remaining point-pairs to reflect the result of the contraction, any other point-pairs that include either of the points that are included in the contracted point-pair are identified (S5-2), and these identified point-pairs are updated to include the replacement point generated as a result of the contraction (i.e. in place of the point that was involved in the contraction) (S5-3). Then, for each of the point-pairs that are updated to include the replacement point resulting from the contraction, the contraction error metric is recalculated using the replacement point (S5-4)).
Curington does not explicitly teach a tensor network.
However, Kikuchi teaches this (Kikuchi, [0029] note Deep Tensor is a type of deep learning technology in which tensors (graph information) are used as input. With Deep Tensor, not only learning for a neural network is performed but also sub-graph structures (hereinafter also referred to as sub-graphs or sub-structures) that contribute to identification are automatically extracted, [0030] note In Deep Tensor, deep learning is performed by inputting the core tensor into a neural network and the core tensor is optimized to be close to a target core tensor by employing an extended backpropagation algorithm. At this time, when the core tensor is expressed as a graph, the graph represents sub-structures in which features are concentrated, [0046] note the learning unit 132 performs tensor decomposition on the particular training data of the first to third training data and generates core tensors (sub-graph structures)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the tree point-pair contraction of Curington with the tensor decomposition of Kikuchi according to known methods (i.e. generating a contraction core tensors (sub-graph structures)). Motivation for doing so is that the identification accuracy of machine learning model is improved (Kikuchi, [0033]).

Claim 18: Curington and Kikuchi teach the computer-readable storage medium of claim 17, wherein the actions further comprise:
reconstructing the sub-graph; computing a contraction cost of the reconstructed sub-graph; determining that the contraction cost of the reconstructed sub-graph is less than a preset threshold; and setting the reconstructed sub-graph as the local optimal sub-graph (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met. By way of example, the stop criteria could comprise one or more of the following: [0091] i. a predefined percentage reduction threshold, wherein the number of points in the set is reduced until this percentage reduction threshold is reached).

Claim 19: Curington and Kikuchi teach the computer-readable storage medium of claim 18, wherein the contraction cost of the reconstructed sub-graph includes at least one of a computation cost or a storage cost (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met. By way of example, the stop criteria could comprise one or more of the following… [0093] iii. a predefined maximum file size threshold, wherein the number of points in the set is reduced until the (data) size/volume of the reduced set of points is equal to or less than the threshold maximum file size).

Claims 5-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Curington and Kikuchi in further view of Xu et al., US 20190370346 A1 (hereinafter “Xu”).

Claim 5: Curington and Kikuchi do not explicitly teach the method of claim 1, wherein the termination condition includes at least one of a number of reconstruction iterations, an individual contraction cost of the sub-graph, or a total contraction cost of the contraction tree.
However, Xu teaches this (Xu, [0011] note The piecewise tensor decomposition process includes partitioning the at least portion of the multi-dimensional array into at least two sub-arrays, and computing an approximation of each of the at least two sub-arrays via tensor decomposition, [0070] note Iterative methods generally iterate until reaching a maximum number of iterations, a minimum of change in the cost function over successive iterations, and/or a minimum cost, whereby each iteration generally includes making a small modification to the terms to be determined, which here include the loading vector, [0071] note the alternating least square (hereinafter “ALS”) algorithm is an acceptable method of iteratively computing the best-fit rank-one approximation, [0074] note In some embodiments, successive rounds are applied until the cost reaches a threshold minimum value, [0085] note using flattened piecewise rank-one tensor decomposition to generate models for sub-arrays in the multi-dimensional array X can result in an improvement in efficiency relative to the piecewise rank-one tensor decomposition technique). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the tensor decomposition of sub-graphs of Curington and Kikuchi with the optimization of Xu according to known methods (i.e. optimizing sub-arrays generated tensor decomposition). Motivation for doing so is that, as the size of the selected dimension increases, the set of possible partition quantities and location expands radically, with the result that solving for the argmin of the optimization problem can become non-trivial for large-sized selected dimensions. Thus, an optimization for computation of the optimization problem would be beneficial (Xu, [0082]).

Claim 6: Curington, Kikuchi and Xu teach the method of claim 5, wherein the total contraction cost of the contraction tree is determined based on the individual contraction cost associated with the sub-graph, the individual contraction cost indicating a complexity degree of a contraction computation (Xu, [0061] note generating a model representative of ST data generally includes applying simplifying assumptions or other techniques that reduce the complexity of the ST data. Reducing complexity can not only improve computational efficiency, but also put ST data in a form more adapted to uncovering and extracting latent patterns in the ST data, and more adapted to visualization in a manner easily comprehendible to a user. When ST data is represented as a multi-dimensional array, a reduction in complexity is generally is expressed as a reduction in the order of the multi-dimensional array; i.e. the examiner interprets an order of the multi-dimensional array reads on a complexity degree).

Claim 7: Curington, Kikuchi and Xu teach the method of claim 6, wherein the complexity degree of the contraction computation includes at least one of a temporal complexity degree or a spatial complexity degree (Xu, [0079] note a “piecewise” modelling technique is a technique that automatically detects sub-tensors within a tensor T model of ST data that exhibit similar variation (i.e. patterns) along spatial, temporal, and/or other domain-specific dimensions).

Claim 8: Curington, Kikuchi and Xu teach the method of claim 5, the termination condition being met indicates at least one of the number of reconstruction iterations satisfies a preset threshold, or the total contraction cost of the contraction tree is less than a preset bound (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met. By way of example, the stop criteria could comprise one or more of the following: [0091] i. a predefined percentage reduction threshold, wherein the number of points in the set is reduced until this percentage reduction threshold is reached).

Claim 13: Curington and Kikuchi do not explicitly teach the system of claim 10, wherein the termination condition includes at least one of a number of reconstruction iterations, an individual contraction cost of the sub-graph, or a total contraction cost of the contraction tree.
However, Xu teaches this (Xu, [0011] note The piecewise tensor decomposition process includes partitioning the at least portion of the multi-dimensional array into at least two sub-arrays, and computing an approximation of each of the at least two sub-arrays via tensor decomposition, [0070] note Iterative methods generally iterate until reaching a maximum number of iterations, a minimum of change in the cost function over successive iterations, and/or a minimum cost, whereby each iteration generally includes making a small modification to the terms to be determined, which here include the loading vector, [0071] note the alternating least square (hereinafter “ALS”) algorithm is an acceptable method of iteratively computing the best-fit rank-one approximation, [0074] note In some embodiments, successive rounds are applied until the cost reaches a threshold minimum value, [0085] note using flattened piecewise rank-one tensor decomposition to generate models for sub-arrays in the multi-dimensional array X can result in an improvement in efficiency relative to the piecewise rank-one tensor decomposition technique). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the tensor decomposition of sub-graphs of Curington and Kikuchi with the optimization of Xu according to known methods (i.e. optimizing sub-arrays generated tensor decomposition). Motivation for doing so is that, as the size of the selected dimension increases, the set of possible partition quantities and location expands radically, with the result that solving for the argmin of the optimization problem can become non-trivial for large-sized selected dimensions. Thus, an optimization for computation of the optimization problem would be beneficial (Xu, [0082]).

Claim 14: Curington, Kikuchi and Xu teach the system of claim 13, wherein the total contraction cost of the contraction tree is determined based on the individual contraction cost associated with the sub-graph, the individual contraction cost indicating a complexity degree of a contraction computation (Xu, [0061] note generating a model representative of ST data generally includes applying simplifying assumptions or other techniques that reduce the complexity of the ST data. Reducing complexity can not only improve computational efficiency, but also put ST data in a form more adapted to uncovering and extracting latent patterns in the ST data, and more adapted to visualization in a manner easily comprehendible to a user. When ST data is represented as a multi-dimensional array, a reduction in complexity is generally is expressed as a reduction in the order of the multi-dimensional array; i.e. the examiner interprets an order of the multi-dimensional array reads on a complexity degree).

Claim 15: Curington, Kikuchi and Xu teach the system of claim 13, the termination condition being met indicates at least one of the number of reconstruction iterations satisfies a preset threshold, or the total contraction cost of the contraction tree is less than a preset bound (Curington, [0090] note The iterative contraction of the point-pair with the lowest contraction error metric continues until a predefined stop criteria is met. By way of example, the stop criteria could comprise one or more of the following: [0091] i. a predefined percentage reduction threshold, wherein the number of points in the set is reduced until this percentage reduction threshold is reached).

Claim 20: Curington and Kikuchi do not explicitly teach the computer-readable storage medium of claim 17, wherein the termination condition includes at least one of a number of reconstruction iterations, an individual contraction cost of the sub-graph, or a total contraction cost of the contraction tree.
However, Xu teaches this (Xu, [0011] note The piecewise tensor decomposition process includes partitioning the at least portion of the multi-dimensional array into at least two sub-arrays, and computing an approximation of each of the at least two sub-arrays via tensor decomposition, [0070] note Iterative methods generally iterate until reaching a maximum number of iterations, a minimum of change in the cost function over successive iterations, and/or a minimum cost, whereby each iteration generally includes making a small modification to the terms to be determined, which here include the loading vector, [0071] note the alternating least square (hereinafter “ALS”) algorithm is an acceptable method of iteratively computing the best-fit rank-one approximation, [0074] note In some embodiments, successive rounds are applied until the cost reaches a threshold minimum value, [0085] note using flattened piecewise rank-one tensor decomposition to generate models for sub-arrays in the multi-dimensional array X can result in an improvement in efficiency relative to the piecewise rank-one tensor decomposition technique). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the tensor decomposition of sub-graphs of Curington and Kikuchi with the optimization of Xu according to known methods (i.e. optimizing sub-arrays generated tensor decomposition). Motivation for doing so is that, as the size of the selected dimension increases, the set of possible partition quantities and location expands radically, with the result that solving for the argmin of the optimization problem can become non-trivial for large-sized selected dimensions. Thus, an optimization for computation of the optimization problem would be beneficial (Xu, [0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165